Title: To James Madison from Maxcey Ewell, 21 February 1791
From: Ewell, Maxcey
To: Madison, James


Sir
Virginia Albemarle County 21st Feby. 1791.
In October 1790 I wrote to Mr Jefferson concerning my Publick Accts. Mr. Jefferson after communicating the matter to you wrote me on the Subject that you Suppos’d Philadelphia to be the place where alone my business could be settled. He also wrote me that you directed me to get my papers from Mr. Hopkins who they were log’d with and forward them to [you] at Philadelphia and you would put them in the necessary train for which I humbly thank. I have since made application to Mr. Hopkins for them but agreable to directions of the late Board of Treasury he forwarded them to the treasury of the united States in New York Now Mr Maddison I wish you to be so kind as to inform me in what manner I may come at them for I am reduc’d to so low an ebb by a long Servitude to my Country that its out of my power to get to New York for during the late war I aided in every place I could when ever call’d on with my Muskett on my shoulder and at the raising of Men I chearfully threw in my mite and so on till I was call’d in to the Staff department where I continued three years or nearly so till what little I had was quite exhausted I was then turnd loose with a wife and a Number of small Children without Bread meat or money I Labourd Night and day for their Support very chearfully knowing that from a long teadious war things was not to be settled in a day and knowing things of a greater moment were before the Gentlemen in Congress but Mr Maddison I hope you will do some thing for me, as I hope the Gentlemen will take that matter under their consideration—being with Much Esteem your most Ob’t humb’e Serv’t
Maxcey Ewell
